Citation Nr: 1426477	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On January 28, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board notes that the instant matter was most recently before it in March 2011, at which time the Board reopened the Veteran's previously denied claims of service connection for posttraumatic stress disorder (PTSD) and hearing loss and remanded the underlying matters for further development and re-adjudication on the merits.  By a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD, evaluated as 30 percent disabling from February 29, 2008.  It does not appear from the record currently before the Board that the Veteran has, to date, disagreed with any aspect of the AMC's decision awarding service connection for PTSD, to include the disability rating and effective date assigned.  Thus, the matter is not before the Board.  The AMC also readjudicated the Veteran's claim of service connection for hearing loss via a May 2012 supplemental statement of the case (SSOC) and, upon denial, returned the case to the Board.


REMAND

In March 2011, the Board remanded the Veteran's claim of service connection for hearing loss for the Veteran to be afforded a VA examination to determine whether his current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In that action, the Board found credible the Veteran's account of noise exposure in service, as it was consistent with his military occupational specialty (field artillery battery man).  The Board also pointed out that the Veteran's entrance and separation examination reports showed normal hearing, but that the only hearing test done at separation was a whispered voice test, which test is "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02).  The audiologist was thus directed to consider all of the evidence of record, to include the Veteran's lay statements, and follow the guidelines sets set forth in VBA Training Letter 10- 02.

The Veteran was afforded a VA examination in April 2011, during which he related a history of in-service noise and post-service occupational noise exposure.  The VA audiologist provided a diagnosis of bilateral sensorineural hearing loss but stated that he could not relate the Veteran's hearing loss to service without resort to speculation.

The Board notes that the United States Court of Appeals for Veteran's Claims (Court) has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he/she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, to be adequate, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of or time of onset of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his/her medical expertise and training to arrive at an opinion.  Jones, supra (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In the instant case, the April 2011 VA audiologist set forth certain reasons for why he believed that he was unable to provide the requested opinion.  Specifically, the audiologist stated that due to "the absence of any threshold specific audiometric information obtained either while [on] active duty or within one year of military discharge, there is insufficient information/evidence available to render [an] opinion as to [the] etiology of [the V]eteran's current hearing loss without resorting to speculation."  Upon review of the audiologist's opinion, it is unclear to the Board whether he specifically considered the Veteran's in-service noise exposure or, more importantly, the Veteran's assertion that he has experienced decreased hearing acuity since service.  Further, the audiologist is relying on the absence of audiometric data as the reason for why the requested opinion could not be provided without resort to speculation, but the audiologist provided no reasoning for why audiometric data was necessary to opine as to when hearing loss likely began.  Moreover, the audiologist did not relate the Veteran's current hearing loss to any cause.

Accordingly, the matter must be remanded for the examiner who conducted the April 2011 examination to provide an addendum to that report that specifically considers the impact of the Veteran's in-service and post-service noise exposure on his hearing, as well as his alleged continuity of symptoms and, if deemed necessary, discusses why audiometric testing contemporaneous with military service is necessary to determine whether the Veteran's hearing loss is related to in-service noise exposure.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the VA audiologist who examined the Veteran in April 2011 and obtain from him an addendum to his examination report that provides an extended rationale for his opinion regarding the etiology of the Veteran's hearing loss.

The audiologist should state specifically why the Veteran's assertion that he first experienced hearing loss in service and has had diminished hearing acuity ever since is/is not sufficient to support a nexus between his currently diagnosed hearing loss and his conceded in-service acoustic trauma. 

If the audiologist determines that the Veteran's lay assertions and statements of continued problems since service do support an association between his current hearing loss and his period of military service, the reasons for such a determination should be set forth in detail.  Medical reasons for rejecting the Veteran's statements should be set forth in detail.

If the audiologist remains unable to provide an opinion as to the etiology of the Veteran's hearing loss, the audiologist should explain why the lack of audiometric data at the time of separation from service, or for many years thereafter, is relevant to a determination of whether the Veteran's hearing loss is related to noise exposure in service.  The audiologist should also address the significance of any post-service noise exposure.

(If the April 2011 VA audiologist is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA audiologist who should be requested to provide an opinion as to whether the Veteran's hearing loss is related to in-service noise exposure.  Any opinion must discuss why the Veteran's assertion that he first experienced hearing loss in service and has had diminished hearing acuity ever since is or is not sufficient to support a nexus between his currently diagnosed hearing loss and his in-service acoustic trauma.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

